 In the-Matter of THE JOHNSTON GLASS COMPANY, INC.andFEDERALLABOR'UNIONNo. 22379,OF THE AMERICAN FEDERATION-OF LABORCase No. R-2329.-Decided March 27, 1941Jurisdiction:specialty glass products manufacturing industry. ,-Investigation and Certificationof Representatives: existence of question : refusalto accord union recognition; laid off employeesheldeligible to vote; electionnecessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-6ployees exclusive df supervisory and office clerical employees.Mr. Robert W. Bonham,andMr. James R. Emshwiller,of HartfordCity, Ind., for the Company.Mr. Hugh Gormley,of Indianapolis, Ind., for the A. F. of L.Holmes d Lewis, by Mr. W. T. Lewis,of Columbus, Ohio, for theC. I. O.Mr. David H. Karasick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 6, 1940, Federal Labor Union No. 22379, of the Amer-ican Federation of Labor, herein called the A. F. of L., filed with theRegional Director for the Eleventh Region (Indianapolis, Indiana) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Johnston Glass Com-pany, Inc., Hartford City, Indiana, herein called the Company, andrequesting an investigation and certification of 'representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On January 29, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as, amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On February 10, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theA. F. of L., and Federation of Glass, Ceramic, and Silica Sand Woi k-30 N. L. R. B, No. 94.629 630 \DECISIONSOF NATIONAL LABOR RELATIONS BOARDers of America, affiliated with the C. I. 0.,1 herein called the C. I. 0.,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onFebruary 17, 1941, before Arthur R. Donovan, , the TrialExaminerduly designated by the Chief Trial Examiner.The Company andthe C. I. 0. were represented by counsel and the A. F. of L. by itsrepresentative; all participated in the hearing.A motion by theC. I. '0. to intervene in the proceeding was granted by the Trial.Examiner.Full opportunity to be heard, to examine and cross-examine witnesses and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several 'rulings on motions and on objections to theadmission of evidence.The board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Johnston Glass Company, Inc., an Indiana corporation, main-tains its manufacturing, plant and principal place of business atHartford City, Indiana, where it is engaged in the processing of pre-fabricated glass into specialty products such as radio dials, gasolinegauges, and other ceramic products. , The materials used by the,Company in its manufacturing operations are window glass, plateglass, paints, and enamels.Practically all the glass and all the paintsand enamels used in its manufacturing operations are secured fromsources outside the State of Indiana. Its total annual purchases arein excess of $100,000 and the Company's annual gross sales exceed thesum of $200,000.Approximately 90 per cent of the Company's manu-factured products are shipped to States other than Indiana and tothe Dominion of Canada.H. THE ORGANIZATIONS INVOLVEDFederal Labor Union' No. 22379, of the American Federation ofLabor, is a labor organization admitting to its membership employees,of the Company.,'At the time the petition was filed, this labor organization was known as Federationof Flat Glass Workers of America, affiliated with the C.IO.Thereafter, but prior tothe hearing,the organization changed its name to_that stated above.The petition wasaccordingly amended during the hearing to note the change in designation. THE JOHNSTON GLASS COMPANY,INC..631Federation of Glass, Ceramic, and Silica SandWorkers. ofAmerica, affiliated with the Congress of Industrial Organizations,is a labor organization admitting to membership employees of theCompany.III.THEQUESTIONCONCERNING REPRESENTATIONUpon request of the A. F. of,L., the Companyrefused to bargainon the ground that it had a contract with the C. I. O. which was toexpire January 3, 1941, and suggested that the A. F. of L. file apetition with the Board requesting an investigation and certificationof representatives.The Company took the position at the hearingthat it would recognize either union only if it were certified by theBoard.There was introduced in evidencea statementby theRegionalDirector of the Board that the A. F. of L. and the C. I. O. had sub-mitted to him membership application and authorizationcards inbehalf of their claims to represent employees of the Company.Thestatement indicates that both the A. F. of L. and the C. I. O. re-present a substantial number of the employees of the Company?We find that a question has arisenconcerningthe representationof the employees of the Company.IV. THE EFFECTOF TIIEQUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tends to lead, to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated that all production and maintenance em-ployees and clerical employees directly connected with production, ex-clusive of supervisory and office clerical employees, constitute anappropriate unit.2The statement shows that of the 56 membership application cards submitted by theA. F. of L, 55 borethe signatures of employees listed onthe Company'spay roll for thefirstweek in December1940, all ofwhich were variously dated betweenMay and December1940, withthe exception of 1 card whichbore no date ; and that ofthe 98 membershipapplicationcards submittedby the C.I.0., 82 boresignatures of employeeslisted on theCompany'spay roll for the samedate, of which90 were variously dated betweenOctoberand December 1939, and 8 bore no dates.There were116 employeeslisted onthe Com-pany's pay roll for the first week in December 1940r 632DECISIONSOF NATIONALLABOR RELATIONS BOARD-The C. I. 0. urges that the following seven employees,-be excludedfrom the appropriate unit on the ground that they exercise super-visoryauthority : Hanley Barker, J. L. Lanning, John Gable, NoraBlair, Charles Egly, Joe Smith, and Gaston Guignard.The A. F.of L. wishes to include these employees in the unit., The Companytakes no position as to these employees but states that it regards themas production workers.None of the foregoing employees have authority to, hire, discharge,or discipline, other employees.Each of them is subject to theWages and Hours Act and punches the time clock, as do other em-ployees throughout the plant with the exception of the foreman ofeach department.' It appears that each of the foregoing employeeswas covered by the contract between the Company and the C. I. 0.,which expired January 3, 1941.We are of the opinion that the foregoing employees should beincluded in the appropriate unit.We find that all the production and maintenance employees andclerical employees directly connected with production at the Hart-ford City, Indiana, plant of the Company, exclusive of supervisoryemployees and office clerical employees, constitute a unit appropriatefor the purposes of collective bargaining and that such unit willinsure to employees of the Company the full benefit to their right ofself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Company, the A. F. of L., and the C. I. 0. all request that theBoard hold an election.We find that the question which has arisenconcerning the representation of employees of the Company can bestbe resolved by an election by secret ballot.The C. I. 0. requests that a current pay roll be used for the pur-pose of determining eligibility to vote.The Company and the A. F.of L. express no preferences.The C. I. 0. contends that nine employees' who were laid off atvarious times between January and June 1940, are not eligible tovote.The A. F. of L. urges that all persons, including the' nine inquestion, whose names appear on a seniority list supplied by theCompany, other than those persons who have quit or been dischargedfor cause, are entitled to participate in the election.The Companytakes no position as to these employees.The Company has adopteds By special arrangement,Nora Blair is permitted to keep her own time.Darta Benedict,Jennie Briggs, Ruth Egly,Halena Flint,Katherine Moore, DorothyPerry, Violet Waters, Gaynell Winget, and Dorothy Philabaum. THE JOHNSTON GLASS COMPANY, INC.633no policy as to the length of time an employee who has been- laidoff would be considered eligible for future employment, and it con-templates an increase in business which will necessitate the recall,within a short time, of all employees who have been laid off.TheCompany has two peak periods, the first of which is from FebruarytoMay and the second of which is from September to December.We are of the opinion that the nine employees who were laid offat various times between, January and June 1940 are eligible to" votein the election.We shall direct that persons eligible to vote shallbe the employees in the appropriate unit whose names appear uponthe Company's pay roll immediately preceding the date of thisDirection of Election, with such inclusions and exclusions as are setforth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Johnston Glass Company, Inc., Hart-ford City, Indiana, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.-2.All the production and maintenance employees and clerical em-ployees directly connected with production in the HartfordCity,Indiana, plant of the Company, exclusive of supervisory and officeclerical employees constitute a unit appropriate for the purposesof collective bargaining within the- meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby'DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Johnston Glass Company, Inc., Hartford City, Indiana,an election by secret ballot shall be conducted as early as possiblebut not later than thirty (30) days from the date of this DirectionofElection under the direction and supervision of the RegionalDirector for the Eleventh Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among all the production 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees and clerical employees directly connectedwith production of The Johnston Glass Company, Inc., at the Hart-ford City, Indiana plant, whose names appear on the Company'spay roll immediately preceding the date of this Direction of Election,including any employees who did not work during said pay-rollperiod because they were ill or on vacation or absent because calledfor military service, and employees who were then or have sincebeen temporarily laid off, but excluding supervisory and office clericalemployees and employees who, have since quit or been dischargedfor cause, to determine whether or not they desire to be representedfor the purposes of collective bargaining by Federal Labor UnionNo. 22379, of the American Federation of Labor, or Federation ofGlass, Ceramic and Silica Sand Workers of America, affiliated withthe C. I. 0., or by neither.